NUMBER 13-22-00325-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MIRANDA MARTINEZ,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 36th District Court
                 of San Patricio County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      The cause is before the Court on appellant’s motion for extension of time to perfect

appeal. Appellant, Miranda Martinez, attempted to perfect an appeal from a judgment in

trial court cause S-15-3079-3CR. We dismiss the appeal for want of jurisdiction.

      This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The sentence was imposed by the trial court in this matter on May 10, 2022, and

appellant filed her notice of appeal on June 10, 2022. On July 25, 2022, the Clerk of this

Court notified appellant that it appeared the appeal was not timely perfected and would

be dismissed if the defect was not corrected within ten days from the date of receipt of

the Court’s directive. On August 4, 2022, appellant filed a motion for extension of time to

perfect appeal.

       Unless a motion for new trial is timely filed, a notice of appeal must be filed within

thirty days after the day sentence is imposed or suspended in open court, or after the day

the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a timely

motion for new trial is timely filed, the notice of appeal must be filed within ninety days

after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed thirty-one days after sentence was imposed, was

untimely, and the motion for extension of time to perfect appeal was filed outside of the

15-day grace period. Accordingly, we lack jurisdiction over the appeal. See Slaton, 981

S.W.2d at 210.




                                              2
       The Court, having examined and fully considered the documents on file

and appellant’s failure to timely perfect her appeal, is of the opinion that the appeal should

be dismissed for want of jurisdiction. Appellant may be entitled to an out-of-time appeal

by filing a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal

Appeals; however, the availability of that remedy is beyond the jurisdiction of this Court.

See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d

240 (Tex. Crim. App. 1999).

       The appeal hereby is dismissed for want of jurisdiction. Accordingly, appellant’s

motion for extension of time to perfect appeal is also dismissed for want of jurisdiction.



                                                                 NORA L. LONGORIA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
25th day of August, 2022.




                                              3